Citation Nr: 0535213	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  99-22 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for fatigue and loss of 
energy, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for joint discomfort, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, 
headaches, and anxiety, claimed as due to an undiagnosed 
illness.

4.  Entitlement to service connection for fevers, skin rash, 
boils, and disability secondary to reaction to chemicals, 
claimed as due to an undiagnosed illness.


REPRESENTATION


Appellant represented by:  The American Legion 



ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran had active duty from March 1983 to June 1991, 
with 6 months of prior active duty for training service, to 
include service from May to August 1979 and June to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Originally, the various symptoms 
claimed as due to undiagnosed illness or Persian Gulf War 
illness were treated as two issues by the RO.  In the most 
recent supplemental statement of the case (SSOC), however, 
the RO divided and listed the various symptoms that are the 
subject of this appeal in four issues.  The Board will 
continue the division of these symptoms into four issues.

Service connection was denied for a right cheek abscess in 
May 1995 and the veteran did not file a substantive appeal 
after the statement of the case in September 1995.  That 
decision is final and there is no indication that the veteran 
is applying to reopen that claim.  An abscess has not been 
mentioned by him or treated since he filed his current 
claims.  The current claim for service connection for skin 
disorder due to undiagnosed illness is considered a new 
claim.

The Board remanded the case in July 2001 for VCAA compliance 
and an examination.  It has been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  The veteran served in Saudi Arabia from August 1990 to 
January 1991.

2.  Memory loss, anxiety, loss of energy, and fatigue are 
attributable to PTSD or psychosocial stressors.

3.  The veteran has tinea cruris which was not manifest in 
service and is unrelated to service.  

4.  The veteran's headaches have been attributed to known 
diagnoses of muscle tension and sinusitis.

5.  The veteran does not have objective manifestations of 
fevers or of disability from reaction to chemicals.

6.  The veteran does not have skin rash or boils as a 
manifestation of undiagnosed illness.

7.  The veteran has a diagnosis of strained left shoulder.  

8.  Service connection is in effect for residuals of left 
knee injury.

9.  The veteran's reported discomfort of the right knee and 
fingers has not been objectively demonstrated and has not 
been attributed to an undiagnosed illness.

10.  The veteran has joint discomfort of the neck, low back, 
and right shoulder as a manifestation of undiagnosed illness.


CONCLUSIONS OF LAW

1.  The veteran is a Persian Gulf veteran.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317 (2005).   

2.  The criteria for service connection for fatigue and loss 
of energy as due to an undiagnosed illness are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).  


3.  The criteria for service connection for joint discomfort 
of the neck, low back, and right shoulder as due to an 
undiagnosed illness are met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).  

4.  The criteria for service connection for joint discomfort 
of the knees, fingers, and left shoulder as due to an 
undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).  

5.  The criteria for service connection for memory loss, 
headaches, and anxiety as due to an undiagnosed illness are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).  

6.  The criteria for service connection for fevers, skin 
rash, boils, and disability secondary to reaction to 
chemicals as due to an undiagnosed illness are not met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has reported combat service and his service 
personnel records show that he was in combat expeditions.  
However, he has not alleged that he sustained any of the 
claimed disabilities while engaging in combat with the enemy.  
Accordingly, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application.  

This appeal concerns claims for service connection for 
various symptoms as manifestations of "undiagnosed" or 
"Persian Gulf War" illness.  The specific statute and 
regulations concerning this type of claim are 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  Under the provisions of 
specific legislation enacted to assist veterans of the 
Persian Gulf War, service connection may be established for a 
qualifying chronic disability which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006. 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i). The term "qualifying 
chronic disability" means a chronic disability resulting from 
an undiagnosed illness; a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
as a cluster of signs or symptoms; or any diagnosed illness 
that VA determines in regulations warrants a presumption of 
service-connected. 38 U.S.C.A. § 1117(a)(2).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii). There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War. See 38 C.F.R. § 3.317(c). If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans. See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In this case, the veteran's service records show that he was 
deployed to Saudi Arabia from August 1990 to January 1991.  
The information of record shows that he meets the regulatory 
definition of "Persian Gulf veteran."  See 38 C.F.R. 
§ 3.317(d).  

There have been liberalizing amendments to both 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 during the course of the claim 
and appeal.  As the current provisions are the most 
favorable, they will be applied in this discussion. 

Fatigue, loss of energy, memory loss, headaches, and anxiety

The Board notes that a report of VA examination in February 
1999 includes a diagnosis of "[l]ethargy and fatigue, 
undiagnosed illness."  The report, however, does not provide 
the basis for the conclusion that these symptoms are 
attributable to an undiagnosed illness.  Moreover, when the 
veteran was examined in January 2003 for the specific purpose 
of assessing whether the veteran's complaints of memory loss, 
loss of energy, fatigue, and anxiety were due to an 
undiagnosed illness, the examiner concluded that they were 
not, and explained the basis for this opinion.  The examiner 
stated that the veteran's complaints of memory loss and 
anxiety were due to the veteran's post-traumatic stress 
disorder (PTSD), and indicated that the complaints of memory 
loss, loss of energy, fatigue, and anxiety did not appear to 
be due to any undiagnosed illness, but rather to either PTSD 
or psychosocial stressors.  

In essence, the veteran's complaints of fatigue, loss of 
energy, memory loss, and anxiety are all attributable to one 
or more known clinical diagnosis.  Accordingly, service 
connection for these symptoms on the basis that they are 
manifestations of an undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. § 3.303, 3.317.  The 
Board observes that service connection is in effect for PTSD 
and that, to the extent that any of these symptoms are 
manifestations of the service-connected PTSD, the veteran 
would be compensated for their disabling effects.  

As for headaches, the Board notes that, on neurological 
examination in February 1999, the veteran was noted to have 
two types of headaches, covered under the diagnosis of 
cephalgia.  The post-occipital headaches were attributed to 
muscle tension.  The frontal headaches were attributed to 
sinusitis.  Moreover, when the veteran was examined in 
January 2003 specifically for the purpose of identifying 
which of his claimed symptoms, if any, were due to 
undiagnosed illness, neither of the examiners indicated that 
headaches were a symptom of undiagnosed illness.  As the 
veteran's headaches have been attributed to known diagnoses, 
the Board concludes that the record does not support granting 
service connection for headaches as a manifestation of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. 
§ 3.303, 3.317.  

Fevers, skin rash, boils, and disability secondary to 
reaction to chemicals

Concerning the claimed disability secondary to reaction to 
chemicals, the Board notes that there is no report of 
reaction to chemicals in the veteran's service medical 
records.  Neither an in-service reaction to chemicals nor a 
post-service chronic illness caused by reaction to chemicals 
is competently demonstrated.  The record does show that, in 
January 1997, the veteran stated that he seemed to be having 
a reaction to certain chemicals such as kerosene, paint, and 
insecticides.  From the context of his statement, it appears 
that he was reporting that both the exposure and the reaction 
occurred after service.  Also, in May 1998 the veteran was 
assessed with bronchitis, which was felt to be probably 
chemical in origin; notably, the veteran was then working in 
a chemical plant and it was reported that he was exposed to 
sulfur at that time.  

The Board recognizes the veteran's sincere belief that he 
experienced reactions to certain chemicals as a result of his 
Persian Gulf service.  Nonetheless, none of the medical 
records or reports indicates that he has reactions to 
chemicals as a manifestation of an undiagnosed illness.  In 
fact, when the veteran was examined in January 2003 
specifically to determine which, if any, of his claimed 
symptoms were due to an undiagnosed illness, neither examiner 
mentioned reaction to chemicals or attributed any such 
reaction to an undiagnosed illness.  Similarly, reaction to 
chemicals was not noted in the February 1999 VA examinations.  
Thus, to the extent that the veteran may have been 
experiencing a reaction to certain chemicals, the 
preponderance of the evidence is against granting service 
connection for it pursuant to 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.

As for the claimed skin rash and boils, the Board notes that 
there was redness and a small reddened maculopapular rash in 
his left inguinal area with some cracking, and tinea cruris 
was diagnosed on VA examination in January 2003.  As this is 
a known diagnosis, the manifestations of tinea cruris cannot 
be service-connected under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  Although the veteran reported on VA examination in 
February 1999 that he had a history of skin rashes, with the 
last one being 2 weeks beforehand, the presence of a skin 
rash or boils was not noted in that examination report, and 
none of the other post-service medical records and reports 
document the presence of any chronic skin rashes or boils, 
other than the documented tinea cruris mentioned above.  In 
the absence of objective manifestations of the claimed skin 
rashes and boils, the Board must conclude that the record 
does not support granted service connection for either of 
these claimed symptoms as a manifestation of a qualifying 
chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.

Similarly, although the veteran has claimed that he suffers 
from fevers due to his Persian Gulf service, none of the 
post-service medical records and reports, including the 
reports of VA examinations in February 1999 and those in 
January 2003 - which were specifically for the purpose of 
identifying any symptoms that were due to an undiagnosed 
illness - document objective manifestations of fevers, much 
less attribute them to an undiagnosed illness.  In the 
absence of competent evidence of objective manifestations of 
fevers, the Board concludes that the evidence does not 
support granting service connection for fevers pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Joint discomfort

The veteran, in his most recent statement concerning this 
claim, in March 2003, identified joint pains in his neck, 
back, shoulders, knees, and fingers.  Consequently, the Board 
will consider which, if any, of these body parts may be 
service-connected under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 on the basis of claimed joint discomfort.

The veteran reported in December 1998 that he has joint aches 
in his shoulders and feet.  He had pes planus, right 
trapezius syndrome, and right biceps tendinitis.  In February 
1999, strained left shoulder, supraspinatus tendon repair, 
bilateral pes planus, and bilateral elbow strain were 
assessed. A left shoulder X-ray revealed hypertrophic change 
of the inferior margin of the acromion process with possible 
tendon entrapment.  X-rays of the feet revealed moderate 
bilateral pes planus deformity.  No evidence, including the 
service medical records, shows that these were manifest in 
service, and the veteran stated in December 1998 that he 
strained his shoulders and elbows from lifting weights.  
These are all diagnosed illnesses so they are not subject to 
service connection under 38 C.F.R. § 3.317, and none of them 
was manifest in service or related to service by any 
competent medical evidence, so they are not subject to 
service connection under 38 C.F.R. § 3.303.  Additionally, 
arthritis of the left shoulder and right biceps tendon was 
not manifest to a degree of 10 percent within 1 year of 
service separation so the service incurrence of arthritis can 
not be presumed under the 1-year presumptive provisions for 
chronic disease per 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Nonetheless, when the veteran was examined in January 2003, 
specifically for the purpose of identifying which of his 
symptoms, if any, were due to an undiagnosed illness, the 
report of the general medical examination included a 
diagnosis of "chronic strain of the left knee, 
service-connected and low back pain, shoulder pain, neck 
pain, undiagnosed illnesses."  This diagnosis is not 
entirely clear.  Nonetheless, the Board notes that service 
connection is in effect for residuals of left knee injury, 
and that the January 2003 general medical examination report 
indicates that the veteran complained of pain in his neck, 
back, and shoulders.  This examination report also described 
some limitation of extension and rotation of the neck; some 
limitation of extension, rotation, and lateral flexion of the 
lumbar spine; and some limitation of elevation and external 
rotation of the shoulders.  While there is a diagnosed 
disability of the left shoulder from the February 1999 VA 
examination, and the medical records contain general 
references to "arthritis," none of the post-service medical 
records and reports available to the Board identify diagnosed 
disabilities of the neck, low back, or right shoulder.  
Accordingly, resolving reasonable doubt in the veteran's 
favor, the Board concludes that the January 2003 general 
medical examination, together with the medical records 
showing complaints involving the neck, back and shoulders, 
supports a grant of service connection for neck, back, and 
right shoulder discomfort as a manifestation of undiagnosed 
illness pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

As for the knees and fingers, the Board notes that the 
veteran is service-connected for residuals of left knee 
injury.  Therefore, manifestations of left knee discomfort 
would not be due to undiagnosed illness.  None of the post-
service medical records and reports available to the Board 
document objective manifestations of discomfort of the right 
knee or of the fingers, and none of these documents attribute 
any such knee or fingers symptoms to an undiagnosed illness.  
Accordingly, the Board concludes that the evidence does not 
support a grant of service connection for discomfort of the 
knees or fingers as a manifestation of undiagnosed illness 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify.  In a July 2001 letter 
from the RO to the claimant, the claimant was specifically 
advised of the type of evidence that would establish the 
claims, what evidence the claimant should provide, and what 
evidence VA would obtain, and the claimant was afforded 
additional time to submit such evidence. The claimant was 
also provided notice that the claimant should submit 
pertinent evidence in the claimant's possession. The claimant 
was advised of how and where to send this evidence and how to 
ensure that it was associated with the claim. Moreover, the 
claimant was given the text of 38 C.F.R. § 3.159, concerning 
these respective duties, in the May 2003 supplemental 
statement of the case.

The VCAA was enacted after the initial adjudication. The 
Board acknowledges that, only after the August 1999 rating 
decision was promulgated did the AOJ, in July 2001, provide 
explicit section 5103(a) notice to the claimant. The notice 
provided to the claimant in July 2001 could not have been 
given prior to the first AOJ adjudication of the claim and 
the claimant has been afforded the opportunity to identify 
medical evidence that VA would attempt to obtain. In that 
regard, VA had previously obtained some records and after the 
current claims were filed, it obtained additional evidence 
including VA medical records and examination reports.  The 
claimant was also afforded additional VA examinations in 
January 2003. The process carried out before and during the 
course of the claim and appeal provided the claimant with a 
meaningful opportunity to participate effectively in the 
processing of the claim by VA. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The timing of the notice did not affect the 
essential fairness of the adjudication. Id.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient. 

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record.  Service medical records, service 
personnel records, VA medical records, VA examination 
reports, and lay statements have been obtained. The records 
satisfy 38 C.F.R. § 3.326. The Board finds that VA has done 
everything reasonably possible to assist the claimant. 

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied. 

As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted.


ORDER

Service connection for fatigue and loss of energy, claimed as 
due to an undiagnosed illness, is denied.

Service connection for joint discomfort of the neck, low 
back, and right shoulder, claimed as due to an undiagnosed 
illness, is granted.

Service connection for joint discomfort of the knees, 
fingers, and left shoulder, claimed as due to an undiagnosed 
illness, is denied.

Service connection for memory loss, headaches, and anxiety, 
claimed as due to an undiagnosed illness, is denied.

Service connection for fevers, skin rash, boils, and 
disability secondary to reaction to chemicals, claimed as due 
to an undiagnosed illness, is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


